UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2075



WILLIAM BARNES,

                                              Plaintiff - Appellant,

          versus


KOMORI AMERICA CORPORATION,

                                               Defendant - Appellee,

          and


KOMORI PRINTING MACHINERY COMPANY, LIMITED,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-345-MJG)


Submitted:   January 4, 2006                 Decided:   April 4, 2006


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene A. Shapiro, SHAPIRO & SCHAUB, P.A., Baltimore, Maryland, for
Appellant.    Sean P. Edwards, SEMMES, BOWEN & SEMMES, P.C.,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

     William Barnes appeals the district court’s order granting

summary judgment in favor of Komori America Corporation with

respect to his civil action alleging a single count of strict

liability design defect under Maryland law. We review the granting

of summary judgment de novo.   Higgins v. E.I. DuPont de Nemours &

Co., 863 F.2d 1162, 1167 (4th Cir. 1988).     A motion for summary

judgment may be granted if “there is no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment

as a matter of law.”    Fed. R. Civ. P. 56(c).    After thoroughly

reviewing the parties’ briefs, the record, and the district court’s

opinion and orders in this case, we find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Barnes v. Komori Am. Corp., No. CA-03-345-MJG (D. Md. August 16,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -